DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	This Office Action is in response to Applicant's arguments filed on April 22, 2022. Claim(s) 1, 4-15, 21, and 23-29 are pending and examined herein.

Response to Arguments
In view of Applicant’s amendments, the 112, first paragraph of claims 1-15 and 21-25 as being enabling for the of treatment of diabetic peripheral neuropathy and increasing neurite outgrowth, but not enabled for preventing nerve damage or treatment of diabetic peripheral neuropathy is here by withdrawn.
In view of Applicant’s amendments, the 112, first paragraph of claims 1, 4-15, and 21 as being enabled for pirenzepine, telenzepine, atropine, and VU255035 for increasing neurite outgrowth (as in claim 1 and dependent claims thereon), have been fully considered and persuasive. Said rejection is hereby withdrawn for claims 1, 4-15, and 21. 
Applicant did not amend the scope of the M1 receptor to pirenzepine, telenzepine, atropine, and VU255035 in treating diabetic peripheral neuropathy (as in claim 23 and dependent claims thereon). In an interview on June 3, 2022, Examiner contacted Applicant’s representative, Michael Fuller, to indicate that limiting the scope of the M1 receptor to pirenzepine, telenzepine, atropine, and VU255035 of claim 23 and dependent claims thereon would be allowable. Applicant did not agree. Therefore, the 112, first paragraph rejection with respect to claims 23-29 is hereby maintained.  
In view of Applicant’s arguments/amendments, the 103(a) rejection of claims 1-15 and 21-25 as being unpatentable over Van der Ploeg (Canadian Association for Neuroscience Meeting Abstract) of record in view of Seed (US 2007/0293481) is hereby withdrawn.
	The maintained/modified rejections are included in the Final Office action below as necessitated by amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	Claims 23-25, 28, and 29 are rejected under 35 U.S.C. 112, first paragraph,
because the specification, while enabling for pirenzepine, telenzepine, atropine, and VU255035 for increasing neurite outgrowth (as in claim 1) and treating diabetic peripheral neuropathy (as in claim 23), does not reasonably provide enablement for the administration of any muscarinic acetylcholine M1 receptor antagonist for the treatments thereof, as set forth in the instant claims. The specification does not provide sufficient information that any muscarinic acetylcholine M1 receptor antagonist is capable of increasing neurite outgrowth or treating diabetic peripheral neuropathy. Thus, the term “muscarinic acetylcholine M1 receptor antagonist” is very broad as cited in claims 1-25.
 	 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification does not provide sufficient information that all muscarinic acetylcholine M1 receptor antagonist are capable of increasing neurite outgrowth or treating diabetic peripheral neuropathy.
	The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required
undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The Nature of the Invention: 	All of the rejected claims are drawn to an invention which pertains to a method of increasing neurite outgrowth or treating diabetic peripheral neuropathy with the administration of any muscarinic acetylcholine M1 receptor antagonist as described in claims 23-25, 28, and 29. 
 	The nature of the invention is complex in that it encompasses the treatment said ailments using a wide array of compounds encompassed by the term “muscarinic acetylcholine M1 receptor antagonist”.

Breadth of the Claims: 	The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass methods of increasing neurite outgrowth or treating diabetic peripheral neuropathy by administering by a wide array of compounds encompassed the term “muscarinic acetylcholine M1 receptor antagonist”. There are countless possible compounds with high structural variability encompassed by “muscarinic acetylcholine M1 receptor antagonist” for the treatments claimed. The claims are therefore much broader than the enabling disclosure.
Guidance of the Specification: 	The guidance given by the specification as to how effective the disclosed muscarinic acetylcholine M1 receptor antagonists are at treating the desired ailments are limited to pirenzepine, telenzepine, atropine, and VU255035.

Working Examples:	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating these disorders.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the Applicant's claim to the treatment and methods in treatment. There are not sufficient working examples or data from references of the prior art to provide a nexus between those examples and a method of treating these disorders with the claimed compounds.
 
Nature and predictability of the invention: 
The nature of the invention is directed towards medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The Quantity of Experimentation Necessary: 	In order to practice the claimed invention, one of skill in the art would have to first envision a combination of an appropriate pharmaceutical carrier, a dosage for each compound as encompassed by “muscarinic acetylcholine M1 receptor antagonist”, the duration of treatment, route of treatment, etc. and, in the case of human treatment, an appropriate animal model system for one of the claimed compounds. One would then need to test the combination in the model system to determine whether or not the combination is effective for increasing neurite outgrowth or treating diabetic peripheral neuropathy. If unsuccessful, which is likely given the lack of significant guidance from the specification or prior art regarding increasing neurite outgrowth or treatment of diabetic peripheral neuropathy treatment with any muscarinic acetylcholine M1 receptor antagonist, one of skill in the art would have to then either envision a modification of the first combination of pharmaceutical compound, compound dosage, duration of treatment, route of administration, etc. and appropriate animal model system, or envision an entirely new combination of the above and test the system again. Therefore, it would require undue, unpredictable experimentation to practice the claimed invention to increase neurite outgrowth or treat diabetic peripheral neuropathy by the administration of one of the muscarinic acetylcholine M1 receptor antagonists as set forth in the claims.
 	Genentech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable." 	Therefore, methods of increasing neurite outgrowth or treating diabetic peripheral neuropathy by administering the numerous muscarinic acetylcholine M1 receptor antagonists of the claims is not considered to be enabled by the instant specification.

	 	
Conclusion
Claims 23-25, 28, and 29 are not allowed.
Claims 1, 4-15, 21, 26, and 27 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627